Citation Nr: 1009589	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1944 
to August 1947 with additional active service from January 
1951 to August 1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed prostate cancer is related to 
military service, to include as due to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 


(2009).  Prior to initial adjudication, letters dated in 
November 2004 and March 2005 satisfied the duty to notify 
provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, service personnel records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations have not been accorded the 
Veteran, because there is no evidence that the Veteran had 
prostate cancer during active military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran contends that his currently diagnosed prostate 
cancer was caused by exposure to ionizing radiation during 
military service.  He claims that he was exposed to ionizing 
radiation during service when he participated in 2 nuclear 
test explosions as part of Operation CROSSROADS in 1946.  The 
evidence of record substantiates his contention and for the 
purposes of this appeal it has been presumed that the Veteran 
was present for 2 separate nuclear tests and was also exposed 
to further radiation during other activities in the test 
area.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed" Veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
However, the Veteran cannot avail himself of this avenue of 
recovery as prostate cancer is not among the specific listed 
diseases eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is 


no reasonable possibility that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).

A "radiation-exposed Veteran" is one who participated in a 
"radiation-risk activity" which includes participation in the 
atmospheric testing of nuclear weapons.  38 C.F.R. §§ 
3.309(d) (3).  In this case, the evidence shows that the 
Veteran is a "radiation-exposed Veteran" and prostate cancer 
is a specified radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  Accordingly, a dose assessment of the Veteran 
is required.  The evidence of record includes a November 2007 
dose assessment by the Defense Threat Reduction Agency 
(DTRA).  This assessment stated that, given the Veteran's 
location and using the worst case assumptions, the Veteran's 
total combined ionizing radiation exposure level had an upper 
dose limit of 18 rem of external gamma radiation, 0.5 rem of 
external neutron radiation, 4.5 rem of internal alpha 
radiation committed to the prostate, and 2 rem of internal 
beta and gamma radiation committed to the prostate.

As the medical evidence of record demonstrates that prostate 
cancer was first diagnosed in May 2001, more than 5 years 
after the Veteran's exposure to ionizing radiation in 1953, 
the Veteran's claim therefore meets the basic requirements of 
38 C.F.R. § 3.311(b)(2).  It was therefore properly forwarded 
to the VA Undersecretary for Benefits for consideration.  
Prior to rendering an opinion on the Veteran's claim, the 
Director of the Compensation and Pension Service requested 
that the VA Chief Public Health and Environmental Hazards 
Officer review the claim and render an opinion.  In a 
February 2008 letter, the VA Chief Public Health and 
Environmental Hazards Officer stated that the "sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established."  The letter 
then stated that the Veteran's estimated upper dose limit, as 
provided by the November 2007 DTRA report, was entered into 
the Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health.  This program 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's currently 
diagnosed prostate 


cancer.  It was determined that the Veteran's theoretical 
maximum exposure to ionizing radiation had a 26.39 percent 
probability of causing his prostate cancer.  Based on this 
finding, the VA Chief Public Health and Environmental Hazards 
Officer stated that "in our opinion it is unlikely that the 
Veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service."  These results were in turn 
sent to the VA Director of the Compensation and Pension 
Service.  In a February 2008 letter, the Director wrote that 
after a review of the February 2008 letter from the VA Chief 
Public Health and Environmental Hazards Officer "and 
following review of the evidence in its entirety, it is our 
opinion that there is no reasonable possibility that the 
Veteran's prostate cancer was the result of [in-service 
radiation] exposure."

There is no other medical evidence of record which addresses 
whether the Veteran's currently diagnosed prostate cancer is 
related to in-service exposure to ionizing radiation.  In a 
transcript of a November 2009 hearing before the Board, the 
Veteran's representative stated that the February 2008 letter 
from the VA Chief Public Health and Environmental Hazards 
Officer did not qualify as a "definitive opinion" and that 
the 26.39 percent probability cited in that letter was 
sufficient to warrant a grant of service connection due to 
the benefit of the doubt.  In this regard, it is emphasized 
that the February 2008 letter from the VA Chief Public Health 
and Environmental Hazards Officer was signed by a physician 
and thus constitutes a medical opinion by a physician.  In 
addition, this opinion was obtained in accordance with the 
provisions of 38 C.F.R. § 3.311, which specifically require 
that VA obtain a dose estimate and consult with the VA Chief 
Public Health and Environmental Hazards Officer.  As these 
regulations have been properly followed, there is no basis 
for a finding that the February 2008 letter from the VA Chief 
Public Health and Environmental Hazards Officer did not 
qualify as a "definitive opinion."  In addition, while 
26.39 percent is not an insignificant probability, the VA 
Chief Public Health and Environmental Hazards Officer 
specifically stated that this probably made it "unlikely 
that the [V]eteran's prostate cancer can be attributed to 
exposure to ionizing radiation."  See Lathan v. Brown, 7 
Vet. App. 359, 366 


(1995) ("Medicine is more art than exact science, and . . . a 
medical opinion [need not] be expressed in terms of 
certainty" in order to support a claim).  As the Veteran has 
not submitted any medical evidence that addresses a nexus 
between his currently diagnosed prostate cancer and 
in-service ionizing radiation exposure, the Board is forced 
to rely exclusively on this medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed prostate cancer is related to 
in-service exposure to ionizing radiation.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not certified by an appropriate professional body in 
the field of health physics, nuclear medicine, or radiology, 
the Veteran's statements are not competent evidence that his 
currently diagnosed prostate cancer is related to in-service 
exposure to ionizing radiation.  See 38 C.F.R. § 
3.311(a)(3)(ii); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, his statements are not competent to show that his 
in-service exposure to ionizing radiation caused his 
currently diagnosed prostate cancer.

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of cancer.  After 
separation from military service, a May 2001 private surgical 
pathology report gave a diagnosis of prostatic 
adenocarcinoma.  The medical evidence of record shows that 
prostate cancer has been consistently diagnosed since May 
2001.

The medical evidence of record does not show that the 
Veteran's currently diagnosed prostate cancer is directly 
related to military service.  The Veteran's service treatment 
records do not show any complaints, symptoms, or diagnoses of 
cancer.  While the Veteran has a current diagnosis of 
prostate cancer, there is no medical evidence of record that 
this disorder was diagnosed prior to 2001, approximately 54 
years after the Veteran's last period of honorable military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that 
directly relates the Veteran's currently diagnosed prostate 
cancer to military service.  The only medical evidence of 
record that addresses the etiology of the Veteran's prostate 
cancer discusses its relation to exposure to radiation and 
has been reviewed above.  The Veteran's statements alone are 
not sufficient to prove that his currently diagnosed prostate 
cancer is directly related to military service.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.

Accordingly, the medical evidence of record does not show 
that the Veteran's currently diagnosed prostate cancer is 
related to military service, to include as due to exposure to 
ionizing radiation, nor may it be so presumed.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin, 1 Vet. 
App. at 175.  As such, service connection for prostate cancer 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, absent medical 
evidence that addresses a nexus between his currently 
diagnosed prostate cancer and in-service ionizing radiation 
exposure, the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


